DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JEAN RODRIQUE JEAN,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3087

                               [May 5, 2022]

  Appeal of order denying rule 3.850 motion from the Seventeenth
Judicial Circuit, Broward County; Martin S. Fein and Daniel Arthur Casey,
Judges; L.T. Case No. 14-001164-CF-10A.

   Jean Rodrique Jean, Miami, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.